Exhibit 10.58

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), between SBA COMMUNICATIONS
CORPORATION, a Florida corporation (the “Company”), and THOMAS P. HUNT (the
“Executive”), made and entered into as of this 18th day of September, 2006 (the
“Effective Date”).

W I T N E S S E T H :

WHEREAS, the Company and its subsidiaries (collectively, the “Company Group”)
engage in the business of developing, leasing and maintaining wireless
telecommunications tower sites and other related businesses;

WHEREAS, the Company and its subsidiary, SBA Properties Inc., a Florida
corporation (the “Subsidiary”), and the Executive have previously entered into
an Employment Agreement, dated February 28, 2003, as amended on November 10,
2005 (the “Original Agreement”); and

WHEREAS, the Executive and the Company wish to replace the Original Agreement as
of the Effective Date with the terms and conditions set forth in this Agreement;

NOW, THEREFORE, it is hereby agreed by and between the parties as follows:

1. EMPLOYMENT. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company on the terms and
conditions set forth herein.

2. TERM. The term (the “Term”) of employment of the Executive by the Company
Group hereunder shall commence as of the Effective Date and shall end
December 31, 2009 (the “End Date”), unless sooner terminated as hereinafter
provided. If the Executive continues in the employment of the Company Group
following the expiration of the Term, the Executive’s employment with the
Company Group shall be at will, unless and until the parties negotiate and sign
a new employment agreement regarding such future employment. Neither party shall
be under any obligation or duty to sign or negotiate any such new employment
agreement.

3. POSITION AND DUTIES.

(a) The Executive shall serve as the senior vice president and the general
counsel of the Company. The Executive shall generally perform the duties of a
senior vice president and general counsel for the Company and shall have such
specific responsibilities, duties and authorities as shall from time to time be
assigned by the President, Chief Executive Officer, or Board of Directors of the
Company (the “Board”).

(b) The Executive shall also serve, for no additional consideration, in such
other positions in the Company Group as determined from time to time by the
Board and shall



--------------------------------------------------------------------------------

have such specific responsibilities, duties and authorities with respect to such
positions as shall from time to time be assigned by the President, Chief
Executive Officer, or the Board.

(c) The Executive shall devote all his working time and efforts to the business
and affairs of the Company Group.

4. COMPENSATION AND RELATED MATTERS.

(a) Salary. During the Term, the Executive shall be paid an annual salary at a
rate of $277,500 per annum, which amount may be increased but not decreased by
the Board (the “Base Salary”). The Company shall pay the Executive the Base
Salary in accordance with its regular payroll practices as in effect from time
to time. Compensation of the Executive by payments of Base Salary shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit plan of the Company Group, subject to the
eligibility requirements and other terms of such plan.

(b) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn for each calendar year ending during the Term an annual
incentive bonus (the “Bonus”) based on the achievement of one or more
performance goals, targets, measurements and other factors (collectively, the
“Performance Goals”) established for such year by the Compensation Committee of
the Board (the “Committee”). The Executive’s target annual bonus (the “Target
Bonus”) and the applicable Performance Goals will be established by the
Committee within 90 days of the first day of the year to which such Bonus
relates; provided, however, that the minimum Target Bonus for each full year of
service shall be 85% of Base Salary (the “Minimum Target Bonus”). Payment of the
Executive’s Bonus for any year will be based upon the achievement of the
Performance Goals established by the Committee for that year (including, without
limitation, the exercise of the Committee’s negative discretion in accordance
with its past practices with respect to the Performance Goals and related
payment schedule established by the Committee for such Performance Goals). The
actual bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of the Performance Goals (including, without limitation, as a
result of the exercise by the Committee of negative discretion in accordance
with its past practices with respect to the Performance Goals and related
payment schedule established by the Committee for such Performance Goals), as
determined by the Committee. Subject to Section 6 hereof, a Bonus, if any, shall
be payable by March 15th of the succeeding calendar year or as soon thereafter
as may be administratively practicable.

(c) Expenses. During the Term, the Executive shall be entitled to receive
payment or reimbursement for all reasonable expenses incurred by the Executive
in performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of and in the
service of the Company Group, cell phone expenses and dues and seminar fees;
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures then established by the Company Group from time to
time.

(d) Other Benefits. The Executive shall be entitled to participate in or receive
benefits under any employee benefit plan or arrangement made available by the
Company Group in the future to its executives and key management employees,
subject to and on a basis

 

2



--------------------------------------------------------------------------------

consistent with the terms, conditions and overall administration of such plans
and arrangements, which benefits shall include disability insurance for as long
as the Company Group generally provides disability insurance to its officers.
Any payments, bonuses or benefits payable to the Executive hereunder in respect
of any calendar year during which the Executive is employed by the Company Group
for less than the entire such year shall, unless otherwise provided in the
applicable plan or arrangement, be prorated in accordance with the number of
days in such calendar year during which the Executive is so employed.

(e) Group or Family Medical Coverage. The Company shall immediately cause to be
provided group or family medical insurance coverage to the Executive and his
dependents under a plan for employees of the Company Group, and such plan shall
include reasonable coverage for medical, hospital, surgical and major medical
expenses and shall be subject to such deductibles as applicable to other Company
Group employees. In addition, the Executive shall be entitled to participate in
the Company’s plan providing supplemental medical expense reimbursement
insurance (the “Medical Expense Reimbursement Plan”) in accordance with the
terms of such plan.

5. WITHHOLDING. Both the Executive and the Company agree that all amounts paid
pursuant to this Agreement shall be subject to all applicable federal, state,
local and foreign withholding requirements.

6. TERMINATION. Subject to the provisions set forth in this Section 6, the
Company shall have the right to terminate the Executive’s employment hereunder,
and the Executive shall have the right to resign his employment with the Company
Group, at any time for any reason or for no stated reason.

(a) General. Upon a termination of the Executive’s employment for any reason, he
shall be entitled to receive (collectively, the “Termination Amount”): (i) any
accrued and unpaid Base Salary for services performed up to and including the
date of his termination or resignation, as applicable, (ii) a cash payment
(calculated on the basis of his Base Salary then in effect) for all unused
vacation days that the Executive may have accrued as of his date of termination
(subject to the terms of the Company’s then applicable vacation policies) and
(iii) any unpaid reimbursement for business expenses the Executive is entitled
to receive under Section 4(c) hereof.

(b) Termination for Cause; Resignation Without Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment with the
Company Group is terminated by the Company for Cause (as defined below) or if
the Executive resigns without Good Reason (as defined below), he shall be
entitled to receive the Termination Amount. Except to the extent required by the
terms of any applicable compensation or benefit plan or program or otherwise
required by applicable law, the Executive shall have no right under this
Agreement or otherwise to receive any other compensation or to participate in
any other plan, program or arrangement after such termination or resignation of
employment with respect to the year of such termination or resignation and later
years.

 

3



--------------------------------------------------------------------------------

(ii) “Cause” means the occurrence of any of the following events:

(1) the Executive’s willful, material violation of any law or regulation
applicable to the business of the Company Group;

(2) the Executive’s conviction of, or plea of “no contest” to, a felony;

(3) any willful perpetration by the Executive of an act involving moral
turpitude or common law fraud, whether or not related to his activities on
behalf of the Company Group;

(4) any act of gross negligence by the Executive in the performance of his
duties as an employee of the Company Group;

(5) any material violation by the Executive of the Company’s Code of Ethics, as
in effect from time to time;

(6) the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company Group;

(7) the indictment for any crime, whether a felony or misdemeanor, involving the
purchase or sale of any security, mail or wire fraud, theft, embezzlement, moral
turpitude, or Company Group property where such indictment has a material
adverse impact on the Executive’s ability to perform his duties under this
Agreement; or

(8) any willful misconduct by the Executive that is materially injurious to the
financial condition, business, or reputation of, or is otherwise materially
injurious to, any member of the Company Group.

(iii) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Board stating that the
Executive will be terminated for Cause, specifying the particulars thereof and
the effective date of such termination; provided, however, that upon receipt of
such notice, the Executive shall have (1) an opportunity to cure the matter
constituting Cause within a measurable period of time (provided that the event
constituting Cause is then susceptible to cure) and (2) an opportunity, together
with his counsel, to be heard by the Board. The date of the Executive’s
termination for Cause shall be the date of termination specified by the
resolution of the Board; provided, however, that such termination shall not
become effective until no earlier than the date of the meeting of the Board
described in clause (2) of the preceding sentence. The date of resignation by
the Executive shall be the date specified in a written notice of resignation to
the Company. The Executive shall provide at least 30 days’ advance written
notice of resignation without Good Reason; provided, however, that the Company,
in its sole discretion, may waive the notice requirement in whole or in part.

 

4



--------------------------------------------------------------------------------

(c) Termination Without Cause; Resignation for Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment with the
Company Group is terminated by the Company without Cause or if the Executive
resigns from his employment hereunder for Good Reason, then, in addition to the
Termination Amount, the Executive shall be entitled to receive:

(1) an amount equal to the sum of the following amounts (collectively, the
“Severance Amount”):

(A) an amount equal to the pro rata portion of the Target Bonus for the year in
which the termination or resignation occurs, calculated by multiplying (x) the
Minimum Target Bonus for the year of termination by (y) a fraction, the
numerator of which is the number of days the Executive was employed during the
year of such termination or resignation and the denominator of which is 365;
plus

(B) an amount equal to 2.0 times the sum of: (i) the Base Salary in effect for
the year of termination or resignation and (ii) the Minimum Target Bonus; and

(2) continuation of applicable medical, dental and life insurance benefits
(based on the coverage in effect for the Executive and his dependents at the
time of such termination or resignation, but excluding the Medical Expense
Reimbursement Plan), from the date of termination or resignation until the
earlier to occur of (i) the second anniversary of the date of termination or
(ii) the date the Executive becomes eligible for comparable benefits provided by
a third party (in either case, the “Continuation Period”); provided, however,
that the continuation of such benefits shall be subject to the respective terms
of the applicable plan, as in effect from time to time; 409A Compliance (as
defined in Section 10 hereof); and the timely payment by the Executive of his
applicable share of the applicable premiums in effect from time to time during
the Continuation Period.

(ii) Except as provided for in Section 7(b), the Severance Amount shall be paid
in 24 equal monthly installments, commencing with the month following the month
in which the Executive’s termination or resignation becomes effective in
accordance with this Section 6(c).

(iii) The payment of the Severance Amount and the continuation of benefits shall
each be contingent upon the Executive executing a full release and waiver of
claims against the Company Group in a form approved by the Board.

(iv) “Good Reason” means the occurrence of any of the following events:

(1) the Executive’s position, title, duties, and reporting responsibilities with
the Company in effect on the Effective Date become less favorable in any
material respect;

 

5



--------------------------------------------------------------------------------

(2) a reduction in the Base Salary, Minimum Target Bonus or material benefits,
as of the Effective Date; or

(3) the relocation, without the Executive’s consent, of the Executive’s
principal place of business to a location that is more than 60 miles from the
Executive’s primary business location on the Effective Date.

(v) In order to constitute Good Reason, (1) the Executive must provide written
notification of his intention to resign within 30 days after the Executive knows
or has reason to know of the occurrence of any such event, (2) such event or
condition is not corrected, in all material respects, by the Company Group
within 20 days of its receipt of such notice and (3) the Executive resigns his
employment with the Company Group not more than 30 days following the expiration
of the 20-day period described in the foregoing clause (2).

(vi) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Executive. The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company; provided, however, that no such
written notice shall be effective unless the cure period specified in
Section 6(c)(v) above has expired without the Company having corrected the event
or events subject to cure.

(d) Disability; Death.

(i) If, as a result of the Executive’s incapacity due to physical or mental
illness (such incapacity being determined by the Board in its reasonable
discretion), the Executive shall have been absent from his full-time duties as
described hereunder for the entire period of 6 consecutive months, the Company
may terminate the Executive’s employment hereunder.

(ii) Upon a termination pursuant to this Section 6(d) or as a result of the
Executive’s death, the Executive (or his estate, as applicable) shall be
entitled to receive:

(1) the Termination Amount, and

(2) an amount equal to the pro rata portion of the Target Bonus for the year in
which the termination occurs, calculated by multiplying (x) the Minimum Target
Bonus for the year of termination by (y) a fraction, the numerator of which is
the number of days the Executive was employed during the year of termination and
the denominator of which is 365.

(iii) Except to the extent required by the terms of any applicable compensation
or benefit plan or program or otherwise required by applicable law, the
Executive shall have no right under this Agreement or otherwise to receive any
other compensation or to participate in any other plan, program or arrangement
after such termination.

 

6



--------------------------------------------------------------------------------

(e) Section 409A Compliance.

(i) If, at the time of the Executive’s Separation from Service (as defined
below) with the Company Group, the Executive is a Specified Employee (as defined
below), then, solely to the extent necessary for Section 409A Compliance, any
amounts payable to the Executive pursuant to this Agreement during the period
beginning on the date of the Executive’s Separation from Service and ending on
the 6-month anniversary of such date (the “Short-Term Deferral Date”) shall be
delayed and not paid to the Executive until the first business day following the
Short-Term Deferral Date, at which time such delayed amounts will be paid to the
Executive in a cash lump sum (the “Catch-Up Amount”).

(ii) If payment of an amount is delayed as a result of this Section 6(e), such
amount shall be increased with interest from the date on which such amount would
otherwise have been paid to the Executive but for this Section 6(e) to the day
prior to the date the Catch-Up Amount is paid. The rate of interest shall be the
applicable short-term federal rate applicable under Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”) for the month in which
the date of the Executive’s Separation from Service occurs. Such interest shall
be paid at the same time that the Catch-Up Amount is paid.

(iii) If the Executive dies on or after the date of the Executive’s Separation
from Service and prior to the Short-Term Deferral Date, any amount delayed
pursuant to this Section 6(e) shall be paid to the Executive’s estate or
beneficiary, as applicable, together with interest, within 30 days following the
date of the Executive’s death.

(iv) “Specified Employee” has the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code.

(v) “Separation from Service” means a “separation from service” from the Company
Group as defined in applicable Treasury regulations for purposes of Section 409A
of the Code.

(vi) The provisions of this Section 6(e) shall apply notwithstanding any
provision of this Agreement related to the timing of payments following the
Executive’s Separation from Service.

7. CHANGE IN CONTROL; PAYMENT OF SEVERANCE AMOUNT.

(a) If a Change in Control of the Company (as defined below) shall become
effective during the Term, the Term shall automatically be extended for 2 years
following the effective date of such Change in Control and the End Date shall be
deemed to be the second anniversary of the effective date of such Change in
Control.

(b) In the event that the Executive’s employment is terminated without Cause or
the Executive resigns for Good Reason during the Term, and such termination or
resignation occurs after a Change in Control, then, notwithstanding
Section 6(c)(ii) hereof, the Severance

 

7



--------------------------------------------------------------------------------

Amount shall be paid in a lump sum on the last business day of the first month
following the month in which such termination or resignation is effective;
provided, however, that if the Executive is a Specified Employee at the time of
the Executive’s Separation from Service, then, solely to the extent necessary
for Section 409A Compliance, the Severance Amount (increased with interest in
the manner contemplated by Section 6(e)(ii) hereof) shall be paid to the
Executive on the first business day following the Short-Term Deferral Date (or,
in the event of the Executive’s death after the date of the Executive’s
Separation from Service but prior to the date of payment of the Special Payment,
to the Executive’s estate or beneficiary, as applicable, together with interest,
within 30 days following the date of the Executive’s death).

(c) A “Change in Control” shall be deemed to have occurred when:

(i) any person is or becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s
then-outstanding securities; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who constitute the Board as of
the Effective Date and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary, at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates other than in
connection with the securities acquired directly from the Company or its
affiliates other than in connection with the acquisition by the Company or its
affiliates of a business) representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or

 

8



--------------------------------------------------------------------------------

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

8. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

(a) In the event that any amount or benefit paid, distributed or otherwise
provided to the Executive by the Company Group, whether pursuant to this
Agreement or otherwise, but determined without regard to any additional payment
required under this Section 8(a) (collectively, the “Covered Payments”), would
(x) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (y) be subject to the excise tax imposed by Section 4999 of the Code
or any interest or penalties payable with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive from the Company an additional payment (the “Gross-Up
Payment,” and any iterative payments pursuant to this paragraph also shall be
“Gross-Up Payments”) in an amount that shall fund the payment by the Executive
of any Excise Tax on the Covered Payments, as well as all income and employment
taxes on the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment
and any interest or penalties imposed with respect to income and employment
taxes imposed on the Gross-Up Payment. For this purpose, all income taxes will
be assumed to apply to the Executive at the highest marginal rate.

(b) A nationally recognized firm of independent accountants, selected by the
Company after consultation with the Executive, shall perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. Such
accounting firm shall apply the provisions of this Section 8 in a reasonable
manner and in good faith in accordance with then prevailing practices in the
interpretation and application of Section 280G of the Code. For purposes of
applying the provisions of this Section 8, the Company shall be entitled to rely
on the written advice of legal counsel or such accounting firm as to whether one
or more Covered Payments constitute “parachute payments” under Section 280G of
the Code.

(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Executive within 30 calendar days after the date that such
accounting firm has been engaged to make such determinations or such other time
as requested by the Company or the Executive. If the accounting firm determines
that no Excise Tax is payable with respect to a Covered Payment, it shall
furnish the Company and the Executive with an opinion reasonably acceptable to
the Executive that no Excise Tax will be imposed with respect to such Covered
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding, and conclusive upon the Company and the Executive.

 

9



--------------------------------------------------------------------------------

(d) If the Executive has not incurred a Separation from Service at the time that
a Gross-Up Payment becomes payable to the Executive hereunder, (i) the Company’s
reasonable best estimate of the full amount of the Gross-Up Payment will be paid
to the Executive promptly after such amount is determined by the Company in
accordance with the provisions of this Section 8, but in no event later than the
15th day of the third month following the calendar year in which the event
described in Section 280G(b)(2)(A)(i) of the Code giving rise to such Gross-Up
Payment obligation occurs, and (ii) any subsequent portions of such Gross-Up
Payment (as determined by the Company in accordance with this Section 8) shall
be payable to the Executive as of the last business day of the third month
following the month in which any later payment, determination or other event
resulting in the Company’s obligation to pay such subsequent portion occurs. If
a Gross-Up Payment is payable to the Executive following the Executive’s
Separation from Service, (i) the Company’s reasonable best estimate of the full
amount of such Gross-Up Payment (determined by the Company in accordance with
the provisions of this Section 8) shall be paid to the Executive on the first
business day following the Short-Term Deferral Date (or, in the event of the
Executive’s death, within 30 days following the date of such death) and (ii) any
subsequent portion of such Gross-Up Payment (determined by the Company in
accordance with this Section 8) shall be payable to the Executive (or the
Executive’s Beneficiary, in the event of the Executive’s death) as of the last
business day of the third month following the month in which the later payment,
determination or other event resulting in the Company’s obligation to pay such
subsequent portion occurs.

9. PROTECTION OF THE COMPANY GROUP’S INTERESTS.

(a) No Competing Employment. During the Term and, in the event the Term ends
prior to the End Date for any reason other than the Executive’s death but
including, without limitation, termination without Cause or resignation for Good
Reason, for a period of 2 years following the effective date of such termination
or resignation, the Executive shall not, without the prior written consent of
the Board, directly or indirectly, own an interest in, manage, operate, join,
control, lend money or render financial or other assistance to or participate in
or be connected with, as an officer, employee, partner, stockholder, consultant
or otherwise, any individual, partnership, firm, corporation or other business
organization or entity that competes with the business of the Company Group by
providing any goods or services provided or under development by the Company
Group at the effective date of the Executive’s termination of employment (the
“Business”); provided, however, that this Section 9(a) shall not proscribe the
Executive’s ownership, either directly or indirectly, of less than 1% of any
class of securities which are listed on a national securities exchange or quoted
on the automated quotation system of the National Association of Securities
Dealers, Inc.

(b) No Interference. For so long as the Executive is employed by the Company
Group and during a period of 2 years after his employment with the Company Group
ends for any reason other than the Executive’s death but including, without
limitation, termination without Cause or resignation for Good Reason (the
“Restricted Period”), the Executive shall not, directly or indirectly, whether
for his own account or for the account of any other individual, partnership,
firm, corporation or other business organization (other than the Company Group),
(i) solicit, or endeavor to entice away from the Company Group, or otherwise
interfere with the relationship of the Company Group with, any person or entity
who is, or was within the then most recent 12-month period, (A) employed by, or
otherwise engaged to perform

 

10



--------------------------------------------------------------------------------

services for, the Company Group, or (B) a customer or client of the Company
Group, (ii) assist or encourage any other person in carrying out, directly or
indirectly, any activity that would be prohibited by the provisions of this
Section 9(b) if such activity were carried out by the Executive, and, in
particular, the Executive agrees that he will not, directly or indirectly,
induce any employee of the Company Group to carry out any such activity, or
(iii) otherwise interfere with the business of the Company Group.

(c) Non-Disparagement. During the Restricted Period, the Executive shall not
intentionally make any public statement, or publicly release any information,
that disparages or defames the Company Group, or any of its members, officers or
directors, and shall not intentionally cause or encourage any other person to
make any such statement or publicly release any such information.

(d) Confidentiality. The Executive understands and acknowledges that, in the
course of his employment, he has had and will continue to have access to and
will learn confidential information regarding the Company Group that concerns
the technological innovations, operations and methodologies of the Company
Group, including, without limitation, business plans, financial information,
protocols, proposals, manuals, procedures and guidelines, computer source codes,
programs, software, know-how and specifications, copyrights, trade secrets,
market information, Developments (as hereinafter defined), data and customer
information (collectively, “Proprietary Information”). The Executive recognizes
that the use or disclosure of Proprietary Information could cause the Company or
any member of the Company Group substantial loss and damages that could not be
readily calculated, and for which no remedy at law would be adequate.
Accordingly, the Executive agrees that, during the Restricted Period and
thereafter, he shall keep confidential and shall not, directly or indirectly,
disclose any such Proprietary Information to any third party, except as required
to fulfill his duties in connection with his employment by the Company Group,
and shall not misuse, misappropriate or exploit such Proprietary Information in
any way. The restrictions contained herein shall not apply to any information
that the Executive can demonstrate (i) was already available to the public at
the time of disclosure, or subsequently became available to the public,
otherwise than by breach of this Agreement or (ii) was the subject of a court
order to disclose.

“Developments” shall mean all data, discoveries, findings, reports, designs,
inventions, improvements, methods, practices, techniques, developments,
programs, concepts and ideas, whether or not patentable, relating to the present
or planned activities, or the products and services of the Company Group.

(e) Exclusive Property. The Executive confirms that all Proprietary Information
is and shall remain the exclusive property of the Company. All business records,
papers and documents kept or made by him relating to the business of the Company
Group shall be and remain the property of the Company. Upon the termination of
the Executive’s employment with the Company Group or upon the request of the
Company at any time, he shall promptly deliver to the Company, and shall not,
without the consent of the Company, retain copies of any written materials not
previously made available to the public, or records and documents made by the
Executive or coming into his possession concerning the business or affairs of
the Company Group; provided, however, that subsequent to any such termination,
the Company shall provide the Executive with copies (the cost of which shall be
borne by the

 

11



--------------------------------------------------------------------------------

Executive) of any documents that are requested by the Executive and that he has
determined in good faith are (i) required to establish a defense to a claim that
the Executive has not complied with his duties hereunder or (ii) necessary to
the Executive in order to comply with applicable law.

(f) Assignment of Developments. During the Executive’s employment, all
Developments that are at any time made, reduced to practice, conceived or
suggested by him, whether acting alone or in conjunction with others, shall be
the sole and absolute property of the Company, free of any reserved or other
rights of any kind on his part, and the Executive hereby irrevocably assigns,
conveys and transfers any and all right, title and interest that he may have in
such Developments to the Company Group. If such Developments were made,
conceived or suggested by the Executive during or as a result of his employment
relationship with the Company Group, the Executive shall promptly make full
disclosure of any such Developments to the Company and, at the Company’s cost
and expense, do all acts and things (including, among others, the execution and
delivery under oath of patent and copyright applications and instruments of
assignment) deemed by the Company to be necessary or desirable at any time in
order to effect the full assignment to the Company of his right, title and
interest, if any, to such Developments. The Executive acknowledges and agrees
that any invention, concept, design or discovery that concretely relates to or
is associated with the Executive’s work for the Company Group that is described
in a patent application or is disclosed to a third party, directly or
indirectly, by the Executive during the Restricted Period shall be the property
of and owned by the Company, and such disclosure by patent application (except
by way of a patent application filed by any member of the Company Group) or
otherwise shall constitute a breach of this Section 9.

(g) Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that a breach of any of the covenants
contained in this Section 9 may result in material irreparable injury to the
Company Group or any of its members for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, the Company shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining the Executive from engaging in activities
prohibited by this Section 9 or such other relief as may be required to
specifically enforce any of the covenants in this Section 9, without the Company
being required to show any actual damage or to post an injunction bond.

(h) Enforceability. Should any of the time periods or the geographic area set
forth in this Section 9 be held to be unreasonable by any court of competent
subject matter jurisdiction, the parties hereto agree to petition such court to
reduce the time period or geographic area to the maximum time period or
geographic area, as applicable, permitted by governing law.

(i) Periods Following the Term. Other than the provisions of Section 9(a), the
provisions of this Section 9 shall continue in effect in accordance with the
provisions hereof following the expiration of the Term, including, without
limitation, during any period that the Executive remains an employee-at-will of
the Company.

 

12



--------------------------------------------------------------------------------

(j) Reciprocity of Obligations. Notwithstanding anything to the contrary in this
Agreement, in the event the Company is obligated to pay the Severance Amount
under Section 6(c) of this Agreement, the Executive’s obligations under
Section 9(a) of this Agreement shall be conditioned upon payment of the
Severance Amount at the time and in the manner contemplated by Section 6(c);
provided, however, that, without limiting any other remedies available to the
Company, in the event of the Executive’s breach of Section 9(a) or (b) of this
Agreement, the Company shall cease to have any obligation as of the date of such
breach to make any payments under Section 6(c) of this Agreement. The party
alleging a breach described in this Section 9(j) shall provide prompt written
notice of such breach to the other party hereto, and the party receiving such
notice shall have 10 days from the date of delivery of such notice (as
determined in accordance with Section 11 hereof) to cure such breach to the
reasonable satisfaction of the party delivering such notice. The party
delivering the notice shall not be released of its obligations hereunder unless
the 10-day cure period shall have expired without the alleged breach having been
cured in the manner described in the previous sentence.

10. SECTION 409A COMPLIANCE; AMENDMENTS. If any provision of this Agreement
would, in the reasonable, good faith judgment of the Company, result or likely
result in the imposition on the Executive or any other person of a penalty tax
under Section 409A of the Code, the Company may reform this Agreement or any
provision hereof, without the Executive’s consent, in the manner that the
Company reasonably and in good faith determines to be necessary or advisable to
avoid the imposition of such penalty tax (hereinafter “Section 409A
Compliance”); provided, however, that any such reformation shall, to the maximum
extent the Company reasonably and in good faith determines to be possible,
retain the economic and tax benefits to the Executive hereunder while not
materially increasing the cost to the Company of providing such benefits to the
Executive. Except as provided for in the preceding sentence, the provisions of
this Agreement may not be amended, supplemented, waived or changed orally, but
only by a writing signed by the party as to whom enforcement of any such
amendment, supplement, waiver or modification is sought and making specific
reference to this Agreement.

11. NOTICE. All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing (including electronic
transmission) and shall be (as elected by the person giving such notice) hand
delivered by messenger or courier service, electronically transmitted, or mailed
(airmail if international) by registered or certified mail (postage prepaid),
return receipt requested, addressed to:

If to the Executive:

Thomas P. Hunt

2273 Ibis Isle Road

Palm Beach, Florida 33480

If to the Company:

SBA COMMUNICATIONS CORPORATION

5900 Broken Sound Parkway N.W.

Boca Raton, Florida 33487

Attn: President

 

13



--------------------------------------------------------------------------------

With a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Attn: Kenneth J. Laverriere

or to such other address as any party may designate by notice complying with the
provisions of this Section 11. Each such notice shall be deemed delivered (a) on
the date delivered if by personal delivery; (b) on the date of transmission with
confirmed answer back if by electronic transmission; and (c) on the date upon
which the return receipt is signed or delivery is refused or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

12. ASSIGNMENTS. No party shall assign his or its rights and/or obligations
under this Agreement without the prior written consent of each other party to
this Agreement. The Company will require a successor to all or substantially all
of the business or assets of the Company to assume expressly and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place.

13. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

14. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement that cannot be mutually resolved by the parties to this Agreement
and their respective advisors and representatives shall be settled exclusively
by arbitration in Palm Beach County, Florida in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be designated by the Executive,
or if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association. The Company shall pay
for the cost of the arbitrator and the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees, sales and use taxes,
costs and all expenses even if not taxable as court costs, incurred in the
arbitration proceeding or any legal proceeding to enforce any award granted
thereunder, in addition to any other relief to which such party or parties may
be entitled. The parties hereby agree to waive their right to have any dispute
between them resolved in a court of law by a judge or jury; provided, however,
that this Section 14 will not prevent the Company Group from seeking equitable
or injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the parties and the subject matter hereof relating to a breach
or violation or threatened breach or violation of the Executive’s obligations
under Section 9 hereof; provided further that this Section 14 will not prevent
either party from enforcing any arbitration award granted hereunder in any court
having jurisdiction over the parties.

15. SEVERABILITY. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary,

 

14



--------------------------------------------------------------------------------

prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given full force and effect so far as possible. If any provision of
this Agreement may be construed in two or more ways, one of which would render
the provision invalid or otherwise voidable or unenforceable and another of
which would render the provision valid and enforceable, such provision shall
have the meaning which renders it valid and enforceable.

16. ENTIRE AGREEMENT. This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
supersedes all other negotiations, understandings and representations (if any)
made by and between such parties, including the Original Agreement; provided,
however, that nothing in this Agreement shall be construed to modify any
existing equity award granted to the Executive by the Company prior to the
Effective Date.

17. GOVERNING LAW. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

SBA COMMUNICATIONS CORPORATION

By:   /s/ Jeffrey A. Stoops  

Jeffrey A. Stoops

 

President and Chief Executive Officer

 

THOMAS P. HUNT

/s/ Thomas P. Hunt

 

15